Citation Nr: 1301057	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  07-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals, status post neck strain (hereinafter "neck disability"). 

2. Entitlement to an evaluation in excess of 10 percent for residuals of strain of the right scapular area (hereinafter "right shoulder disability").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to November 2003.  The Veteran also had subsequent, additional periods of service in the Army Reserves until 2007.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Winston-Salem, North Carolina, Department of Veterans' Affairs (VA) Regional Office (RO), in which the RO denied the Veteran's claims for increased ratings for his right shoulder and neck. 

During the pendency of the appeal, in a March 2012 rating decision, the RO assigned a 10 percent evaluation for the Veteran's right shoulder disability, effective September 21, 2005 (the date of receipt of his claim for an increased rating).  As the Veteran is presumed to seek the maximum available benefit for a disability, this claim for an increased rating remains viable on appeal and, as such, have been characterized as described on the title page. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claim was previously before the in March 2011, at which time it was remanded for further development. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. The Veteran's cervical strain is manifested by at least 35 degrees of flexion and a combined range of motion of at least 240 degrees, but not by incapacitating episodes as a result of intervertebral disc syndrome. 
2. The Veteran's right shoulder strain is manifested by motion above the shoulder level, including consideration of limitation of motion due to functional loss attributable to pain; dislocation, ankylosis or limitation of arm motion at (or below) the shoulder level are not demonstrated by the objective evidence of record.


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 10 percent for cervical/neck strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .16, 4.71a, DC 5237 (2012).

2. The criteria for a disability rating greater than 10 percent for right scapular/shoulder strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .16, 4.71a, 5201-5019 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The United States Court of Appeals for Veterans Claims (Court) also had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  In the latter case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or a supplemental SOC (SSOC), is sufficient to cure a timing defect). 

Collectively, in a pre-rating letter dated October 2005, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, consistent with the statutory and regulatory requirements and the holdings in Pelegrini, and Vazquez-Flores I and II.  In the December 2006 SOC, the VA set forth the criteria for higher ratings for spinal disabilities.  Moreover, while notification of regulations pertinent to the establishment of an effective date and of the disability rating were not provided until March 2006, the Veteran has not been prejudiced as a result, as the claims are being denied herein. Dingess/Hartman, supra. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records (STRs) have been obtained, as well as all available post-service VA treatment records.  He declined the opportunity to testify in support of his claims.  

The Veteran has been afforded VA examinations as to the claims addressed herein. This was most recently done in June 2011, pursuant to the March 2011 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, there has been substantial compliance with the Board remand with respect to the claims addressed herein.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation or any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Applicable Laws and Regulations 

The Veteran maintains that higher ratings are warranted for his service-connected right shoulder and cervical spine/neck disabilities.  Specifically, the Veteran asserts that the pain in his neck and shoulder has worsened, that he takes multiple medications for pain management. See October 2005 Statement from Veteran.  More recently, in his January 2006 notice of disagreement (NOD), the Veteran stated that his pain medications did nothing to reduce his pain or contribute to better mobility of his neck and upper back.  He stated that the disabilities continue to worsen.  The Veteran's claim for an increased evaluation was received in September 2005.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 .

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505   (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2012).

Right Shoulder 

The Veteran's right shoulder strain is currently evaluated as 10 percent disabling under Diagnostic Code 5201-5019. 

Diagnostic Code 5019 indicates that bursitis should be rated based on limitation of motion of the affected parts, as arthritis, degenerative. 

Diagnostic Code 5003 for degenerative arthritis provides that arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation. X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 percent evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity.  When motion is limited to 25 degrees from the side, a maximum 40 percent evaluation is warranted for the major extremity.

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level. 38 C.F.R. § 4.71, Plate I. 

Handedness for rating purposes will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The evidence of record reflects that the Veteran is right handed; thus, his right arm is his major extremity.

Cervical Spine

The Veteran's neck strain is currently evaluated as 10 percent disabling under Diagnostic Code 5237.  

Under DC 5237 a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  

A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 20 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Disorders of the spine may also be rated under Diagnostic Code 5243, Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under this code, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, Note (2).

Factual Background

An August 2005 VA treatment note reflects complaints of a "knot-like" feeling in the shoulder blades and below the neck.  The Veteran reported that he sustained a jump/parachute injury to the neck/shoulder area during active duty service.  Objectively, the Veteran was able to move the upper extremities without difficulty.  The diagnostic assessment was possible early arthritic pain.  

November 2005 VA treatment notes reflect complaints of neck and shoulder/muscle soreness following a motor vehicle accident in childhood.  He then re-injured his neck during a parachute jump exercise in 2002.  Current X-rays of the cervical spine were noted as "normal."  Objective examination revealed no gross abnormalities of the of the neck or back; tenderness of the spine was noted.  Palpation of the neck and shoulder muscles revealed tightness and occasional tenderness, worse on the right side.  Range of motion of the cervical spine was noted as normal.  There was some neck muscle tightness and soreness at the end of range of motion.  Range of motion of the shoulders was also noted as normal.  Neurological examination of the upper extremities was likewise normal (pinprick, sensory, touch, etc.).  Motor strength was normal.  Fine motor control was present in the hands.  The Veteran's gait was normal.  The diagnostic impressions were myofascial pain syndrome, which began in adolescence and worsened following a cervical strain in a parachute jump at Fort Bragg.  There was also a noted history of herpetic infections with mild cervical lymphadenopathy.  

The Veteran underwent a VA joints examination in November 2005.  With respect to the right shoulder, he complained of moderate, right-sided pain in the shoulder blade area (lasting for 1 to 3 days during flare-ups).  Objectively, the right shoulder/shoulder blade was normal in appearance; however, there was an area of tenderness in the right trapezius muscle.  Flexion of the right arm was full, or from 0 to 180 degrees.  Abduction of the right shoulder was from 0 to 175 degrees with mild neck discomfort noted at the end of that range of motion; the examiner noted that abduction was limited to 170 degrees with repeated motion.  Internal and external rotation were full/normal with no painful with no painful motion observed.  

With respect to the neck (or cervical spine), the Veteran reported chronic, constant neck pain which, on average, reached a 3/10 on the pain scale, going up to 7-8/10 on the pain scale during flare-ups, which occur 4 to 5 days per month.  He avoided moving his neck on these days.  He also reported a numb, tingly sensation in the right hand every few months.  

Objectively, posture, gait, and spinal curvature were normal, with the exception of some mild lumbar flattening (which is not relevant to the current claim); there was no ankylosis present.  There were no spasms, atrophy, or guarding; mild pain with motion and tenderness were noted.  Range of motion findings were as follows: flexion was from 0 to 35 degrees, with pain beginning and ending at 35 degrees; extension was from 0 to 40 degrees, without pain; right and left lateral flexion were from 0 to degrees 20, bilaterally, with pain beginning and ending at 20 degrees; right lateral rotation was from 0 to 55 degrees, with pain beginning and ending at 55 degrees; and right lateral rotation was from 0 to 60 degrees, without pain.  There was no additional limitation of motion on repetitive use of the joints due to pain, fatigue, weakness, or lack of endurance.  

Neurological examination was completely normal.  The diagnostic assessments were cervical spine strain and right scapular area strain.  The VA examiner noted that the Veteran was currently employed as a sales manager and that his neck disability was aggravated by associated computer use (i.e., occupational effects).   

In his January 2006 NOD, the Veteran stated that he wished to be reevaluated for his neck and shoulder disabilities and that he was unsatisfied with the ratings currently assigned.  He noted that his medications were no longer helping with the neck and shoulder pain.  

A January 2006 VA treatment note shows complaints of persistent myofascial pain in the right neck and shoulder muscles.  The Veteran stated that he experienced a flare-up in his right shoulder area approximately 2 weeks prior, which lasted for several days.  He reported that the pain was severe for 2 days and then it improved after gentle stretching.  Objectively, there were no gross abnormalities of the neck or upper back; there was no tenderness in the neck or shoulders; and range of motion of the right shoulder and cervical spine were normal.  The diagnostic impression was persistent, intermittent myofascial pain syndrome involving the neck and shoulder girdle muscles, possibly related to chronic herpetic neuritis/ganglionitis.  The physician noted that the Veteran's symptoms were "mild," except during acute flare-ups of pain. 

In a September 2006 VA treatment note the Veteran complained of chronic right neck and parascapular pain, with increased symptoms while using the computer for a long time and while reading.  He reported that he was no longer experiencing right hand/arm numbness.  Objectively, the were no gross abnormalities, and range of motion of the cervical spine and shoulder appeared normal.  Motor strength in the upper extremities, including opposition of the thumb and little fingers of both hands was normal.  There was a decreased pinprick noted in the right thumb and middle fingers.  The diagnostic impression was history of cervical radiculitis of undetermined etiology, and possible chronic herpetic neuritis/ganglionitis as a "contributing factor" to the current cervical radiculitis.  

A September 2006 Army Reserves physical profile report notes that the Veteran did not meet current retention standards due to chronic shoulder and neck pain.  He was discharged from the reserves in February 2007.  

A November 2006 MRI of the cervical spine revealed mild degenerative disease without significant disc protrusion, or canal/foraminal stenosis. 

In his March 2007 substantive appeal form (VA Form 9), the Veteran stated that the pain in his neck had worsened and that he was unable to perform certain tasks; he noted that he could no longer perform sit-ups, push-ups, or any other "over head" activities due to pain.  He reported that the pain affected his work and school because he could not use the computer for long periods of time.  He noted that he was recently discharged from the Army Reserves due to his disabilities.  

VA treatment records dated from 2008 to 2011 do not reveal any new, significant complaints regarding the neck and shoulder. 

The Veteran underwent a VA examination in June 2011.  With respect to the right shoulder, the Veteran stated that there was no associated swelling, locking, giving way, subluxation, or dislocation.  He stated that he takes Tylenol and Motrin with little relief.  Pain is made worse by pull-ups, push-ups, and overhead lifting.  He reported that flare-ups lasted for 1 to 2 days and were moderate in nature; the Veteran also estimated that he lost 25 percent of his range of motion with a flare-up.  With respect to activities of daily living, the Veteran reported no problems, other than with flare-ups, during which time he had difficulties putting on his shirt.  As far as occupation, the Veteran reported that he had difficulty with heavy lifting and with overhead lifting.  He had not missed any work in the last year due to shoulder pain.  

Objectively, the right shoulder abduction was from 0 to 160 degrees; flexion was from 0 to 160 degrees; extension was from 0 to 40 degrees; external rotation was from 0 to 70 degrees; and internal rotation was from 0 to 60 degrees.  There were no limiting factors at the end range of motion, except for pain at the end range of motion with flexion and internal rotation.  There were no changes with repetitive movement.  There were no areas of tenderness, no warmth or increases swelling, and no muscle atrophy.  Drop arm test was negative.  X-rays of the right shoulder were normal.  The diagnostic impression was right shoulder strain.  The examiner, who was asked to comment upon the severity of the right shoulder condition pursuant to the Board's 2011 remand, opined that it mildly affected employment and activities of daily living.  He also noted that neither the neck nor shoulder strain would render the Veteran unemployable or unable to secure or follow a substantially gainful occupation. 

With respect to the cervical spine, the Veteran denied bladder or bowel incontinence; he also denied incapacitating episodes.  The Veteran reported that the pain occasionally radiated to both shoulders, with no precipitating factors.  Pain medications included Motrin and Tylenol, with little relief.  Pain was made worse with computer use, sit-ups, and lifting.  Flare-ups occurred a reported 3 to 4 times per month, particularly with lifting; they lasted 1 to 2 days and were described as moderate to severe in nature.  The Veteran estimated that he lost approximately 50 percent of his range of motion during these periods.  As far as activities of daily living, there were no reported problems except with flare-ups, at which time he reported difficulties buttoning his shirt.  He stated that he was currently employed as an operations manager for United Rentals and that he had difficulty with computer use, writing, and lifting, but that he had not missed any days of work due to neck pain in the last year. 

Objectively, flexion of the cervical spine was from 0 to 40 degrees and extension was from 0 to 30 degrees.  He was able to bend to the right and left from 0 to 40 degrees, rotate to the right from 0 to 40 degrees, and rotate to the left from 0 to 50 degrees.  There was pain and stiffness at the end ranges of all motions.  There were no areas of tenderness and no objective evidence of spasms or deformities.  Notably, upper extremity strength was 5/5; sensation was intact; and deep tendon reflexes were normal.  There was no noted atrophy.  And rapid alternating movements were within normal limits.  X-rays were interpreted as normal.  The diagnostic impression was cervical spine degenerative disease.  The examiner stated that the cervical spine disability was "mild" in severity and that neither his neck strain nor shoulder strain (alone or together) rendered the Veteran unable to secure or follow a substantially gainful occupation.  The examiner noted that the Veteran would have difficulties in occupations that required heavy lifting, but that his difficulties with phone use, computer use, and writing could be minimized with the proper ergonomic modifications.  

Analysis - Right Shoulder Strain 

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's right shoulder strain.  As an initial matter, the Veteran's range of motion of the right shoulder/arm does not meet the next-higher 20 percent rating criteria under Diagnostic Code 5201 since he demonstrated 180 degrees of flexion (i.e., full flexion) and 175 degrees of abduction upon VA examination in November 2005, and 160 degrees of both abduction and flexion upon VA examination in June 2011.  Indeed, these findings no where nearly approximate limitation of arm motion at shoulder level (i.e., 90 degrees).  Notably, all range of motion findings noted in between the November 2005 and June 2011 VA examinations, as reported in VA outpatient treatment records, were normal (or, full). See, .e.g., VA Treatment Notes, February 2006 and June 2006.  Therefore, as motion of the right arm was not limited to the shoulder level during at any time during the appeal period, a 20 percent rating under Diagnostic Code 5201 is not warranted.

The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's right shoulder strain under DeLuca.  While the November 2005 VA examiner reported abduction to only 170 degrees after repetitive use, even consideration of this additional loss of motion does not support a higher evaluation.  Moreover, range of motion with flexion was to 180 degrees (i.e., full), without pain, and without any noted loss of motion secondary to pain weakness, or lack of endurance.  Internal and external rotation were also normal and without painful motion.  Lastly, although "mild neck discomfort" was noted at the end range of abduction (i.e., 175 degrees), there is no indication that such discomfort or pain resulted in functional loss.  Indeed, there must be functional loss due to pain for there to be a disability or ratable entity. See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011). 

Likewise, the June 2011 VA examiner noted pain at the end range of motion with flexion (i.e., 160 degrees) and internal rotation, but also found that there were "no other limiting factors" and no changes in range of motion with repetitive movement.  Further, range of motion on abduction and external rotation were pain free.  What pain was manifested was at the end point of internal rotation and flexion.  However, there is no evidence that the noted pain resulted in functional loss.  Again, there must be functional loss due to pain for there to be a disability or ratable entity. See Mitchell, supra.


The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his right shoulder disability, and particularly his pain with lifting over head and reported flare-ups. 

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's right shoulder complaints.

Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion under Diagnostic Code 5201, even when considering Deluca.  

The Board has also considered whether a higher evaluation is warranted under other potentially applicable diagnostic codes.  In this regard, the Veteran has generally has denied episodes of locking, dislocation or subluxation, and there has been no objective evidence of ankylosis, impairment of the humerus, recurrent shoulder dislocations, malunion of the clavicle or scapula, or nonunion with or without loose movement, of a major joint, or of ankylosis so as to warrant a higher ratings under Diagnostic Codes 5200, 5202 or 5203.  Therefore, a rating in excess of 10 percent is not appropriate under any of these Diagnostic Codes. 

Therefore, the Board finds that the preponderance of the evidence is against the claim as the Veteran's right shoulder symptoms more closely approximate the criteria for a 10 percent evaluation (for painful motion) throughout the entire period on appeal. 

Analysis - Cervical Spine

With respect to the service-connected cervical strain disability, given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's cervical strain with degenerative arthritis.  The Veteran's range of motion does not meet the criteria for a 20 percent rating under Diagnostic Code 5237 as the Veteran had 35 degrees of flexion during the November 2005 VA examination and a combined range of motion of 230 degrees, and 40 degrees of flexion during the June 2011 VA examination and a combined range of motion of 240 degrees.  Notably, all range of motion findings noted in between the November 2005 and June 2011 VA examinations, as reported in VA outpatient treatment records, were normal (or, full).  Moreover, there has been no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's cervical strain under DeLuca.  While the November 2005 examiner noted that pain at the end points of flexion, left lateral flexion, and left lateral rotation, there is no evidence that the noted pain resulted in functional loss.  Again, there must be functional loss due to pain for there to be a disability or ratable entity. See Mitchell, supra.  Moreover, cervical spine extension, right lateral flexion, and right lateral rotation were noted as "not painful."  The examiner expressly noted that there was no additional limitation of motion on repetitive use of the joints due to pain, fatigue, weakness, or lack of endurance.  Likewise, while the June 2011 VA examiner noted pain and stiffness with the end range of extension and rotation, but there is no indication that such pain (or stiffness) resulted in functional loss and the examiner expressly noted that there was no change in range of motion with repetitive movement.  Thus, the Board finds that the 10 percent rating assigned for the cervical strain is already taking into consideration the provisions of Deluca, and a rating in excess thereof is not warranted under Diagnostic Code 5237.  

The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his neck disability, and particularly his pain with lifting over head and loss of motion with reported flare-ups. 

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's neck complaints.
Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion under Diagnostic Code 5237, even when considering Deluca.  

As for an increased rating based on incapacitating episodes due to intervertebral disc syndrome, there is no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During June 2011 VA examination the Veteran specifically denied any such incapacitating episodes and there is no evidence, lay or medical, suggesting that there has been physician prescribed bed rest.  Furthermore, there is no evidence of intervertebral disc syndrome of the cervical spine.  Thus, a disability rating greater than 10 percent under either DC 5237 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's cervical strain. 

With respect to the presence of objective, associated neurological abnormalities (see General Rating Formula, Note (1)), the Board recognizes that the Veteran has complained of intermittent tingling of the right hand and arm, and that a September 2006 VA outpatient treatment note indicated a diagnosis of "history of cervical radiculitis of undetermined etiology," with possible chronic herpetic neuritis/ganglionitis as a contributing factor.  However, since that time, no objective neurological abnormalities or diagnoses of the upper extremities have been found or noted. (Emphasis added).  Indeed, neurological testing of the upper extremities conducted during both the November 2005 VA and June 2011 yielded normal results.  As such, as separate rating for neurological complications is not warranted here. 

As noted below, the Board acknowledges the Veteran's complaints of intermittent numbness and/or tingling in the right extremity and he is competent to report such symptoms. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the competent and objective neurological medical findings reported by the VA examiners after through physical examination of the Veteran, are more probative than the Veteran's subjective complaints regarding intermittent right hand/arm tingling or numbness.  

Finally, the Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate cervical strains, consideration of other diagnostic codes for evaluating the disabilities does not appear appropriate. See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); see Butts v. Brown, 5 Vet. App. 532 (1993).

Other Considerations 

The Board has also considered his statements that his right shoulder and neck symptoms are much worse than the currently assigned 10 percent evaluations contemplate.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  So, for instance, he is competent to report pain when lifting over the head; flare-ups of neck and shoulder pain; duration of that pain; and symptoms associated with the flare-ups.  He is not, however, competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes, to include specific ranges of motion.  

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony). 

The evidence of record reflects that the Veteran's symptomatology for the cervical strain with degenerative arthritis and right shoulder strain warrant no more than the disability ratings currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic codes.  As such, the benefit of the doubt doctrine is inapplicable, and the claims must be denied. See 38 C.F.R. § 5107(b); Gilbert, supra. 

Extraschedular Consideration

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board notes that the Veteran is currently employed and that he has not been hospitalized for either his cervical strain or his right shoulder disability.  During the June 2011 VA examination the Veteran denied any lost time from work due to either disability and the examiner opined that that the disabilities did not render him unable to secure or follow a substantially gainful occupation.  Therefore, consideration of an extraschedular rating under 38 C.F.R. § 3.321 is therefore not warranted. Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).






TDIU Consideration

The record indicates that the Veteran has maintained full-time employment as an operations manager during the appellate period, which would render him ineligible for consideration of a total disability rating based on individual unemployability (TDIU) under 38 C.F.R. § 4.16 (2012).  See Jackson v. Shinseski, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating (for the underlying disability) only where there is evidence of unemployability).  Hence, the issue of a TDIU is not reasonably rasied by the record.


ORDER

A disability rating greater than 10 percent for cervical strain with degenerative arthritis is denied.

A disability rating greater than 10 percent for right shoulder strain is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


